Case 2:21-cv-00238-WJM-MF Document 23 Filed 03/02/21 Page 1 of 2 PageID: 1057




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

 WYCKOFF PROPERTIES, LP, D/B/A
 ALDO’S PANE & VINO, et al.,

                  Plaintiffs,                        Civil Action No. 2:21-cv-00238-WJM-MF

           v.

 SELECTIVE INSURANCE COMPANY, et                                  CONSENT ORDER
 al.,

                  Defendants.

          Upon review of the request submitted by Timothy A. Carroll, Esq. (“movant”) on behalf of

Defendant, American Zurich Insurance Company (“Zurich”), for the admission pro hac vice of

Patrick F. Hofer and Jared K. Clapper (together “Counsel”) to serve as counsel for Zurich in the

above-referenced action, with the consent of all parties heretofore appearing in this action,

           IT IS this 2nd day of March 2021,

           ORDERED that, the application for admission pro hac vice of Counsel is granted; and it is

further

           ORDERED that, Counsel shall abide by all rules of this Court, including all disciplinary

 rules, and shall notify the Court immediately of any matter affecting Counsel’s standing at the bar

 of any court; and it is further

           ORDERED that, movant shall (a) remain attorney of record in this case in accordance

 with Local Civil R. 101.1(c); (b) be served all papers in this action and such service shall be
Case 2:21-cv-00238-WJM-MF Document 23 Filed 03/02/21 Page 2 of 2 PageID: 1058




 deemed sufficient service upon Counsel; (c) sign (or arrange for a member of the firm admitted

 to practice in New Jersey to sign) all pleadings, briefs, and other papers submitted to this Court;

 (d) appear at all proceedings; and (e) be responsible for the conduct of the case and counsel in

 this matter; and it is further

         ORDERED that, Counsel shall each make payments to the New Jersey Lawyer’s Fund

 for Client Protection, pursuant to N.J. Court Rule 1:28-2, for each year in which Counsel

 represents the client in this matter; and it is further

         ORDERED that, Counsel shall each pay $150.00 to the Clerk of the United States

 District Court for the District of New Jersey for admission pro hac vice in accordance with Local

 Civ. R. 101.1(c)(3).




                                                           BY THE COURT



                                                           s/Mark Falk
                                                           Hon. Mark Falk, U.S. Magistrate Judge
